DETAILED ACTION
This Office Action is in response to an application filed on October 8, 2020, in which claims 1 through 14 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s preliminary amendment filed on December 20, 2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 8, 2020 was filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:

Both independent claim 1 and independent claim 12 recite, “the password”, and, “the encrypted password”.  
It appears that the claim(s) should recite, “the user password”, and, “the encrypted user password”, for the sake of claims consistency.  
Appropriate correction is required.  

Allowable Subject Matter
Claims 1-14 would be allowable, should Applicant overcome the claim objections set forth herein, supra, with regard to independent claims 1 and 12.  

Examiner’s statement of reasons for the indication of allowable subject matter shall be forthcoming, upon Applicant’s compliance with all formal requirements set forth herein.  

As allowable subject matter has been indicated, Applicants’ reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP §707.07(a).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Reynolds, Matthew C., U.S. Pub. No. 2017/0279798
Fort, et al., U.S. Pub. No. 2011/0314290
Wang, et al., U.S. Pub. No. 2016/0173464
Shahbazi, et al., U.S. Pub. No. 2013/0166918
Rajagopalan, Chandrasekaran, U.S. Patent No. 8,800,007
Fallows, et al., U.S. Pub. No. 2010/0306547

This application is in condition for allowance except for the following formal matters: 
Claim objection(s) as articulated herein, supra.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
July 2, 2022